Citation Nr: 0731142	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1957 to March 1959.  

By rating action in October 2001, the RO denied service 
connection for a back disability.  The veteran was notified 
of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a back 
disability.  In June 2007, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for back disability, was finally 
denied by an unappealed rating decision by the RO in October 
2001.  

3.  The additional evidence received since the October 2001 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was informed of the basis for the 
previous denial of his claim for a back disability; of the 
evidence that was needed to reopen the claim and to establish 
service connection for a back disability, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran testified 
at the RO before the undersigned member of the Board in June 
2007.  In a letter received in August 2006, the veteran 
reported that he had no additional evidence to submit and 
requested that that the Board render a decision on his claim 
as soon as possible.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available.  

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's request to reopen the claim 
of service connection for a back disability, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, before 
reaching the merits of the veteran's claim, the Board must 
first rule on the matter of reopening of the claim for a back 
disability.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted previously, service connection for a back 
disability, was denied by the RO in October 2001.  There was 
no appeal of the rating decision, and it became final one 
year from the date of notification of the rating action.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the October 2001 rating 
decision that denied service connection for a back disability 
included the veteran's service medical records.  His 
enlistment examination in April 1957 showed a reported 
history of back trauma, aggravated by deep inspiration, and 
complaints of mid-dorsal back pain.  On examination, there 
was tenderness in the soft tissue from D4 to D6 on the left 
side.  X-ray studies showed no significant bone or joint 
pathology.  The assessment was probable fibrositis.  The 
service medical records showed that the veteran was seen for 
thoracic and lumbar pain on several occasions in 1957, and on 
two occasions in (October and December) 1958.  The 
assessment, when rendered, was muscle strain.  On a Report of 
Medical History for separation from service in January 1959, 
the veteran made no mention of any back problems and denied 
any history of lameness, arthritis or rheumatism, bone, 
joint, or other deformity, or any serious injury or illness 
during service.  On examination, the veteran's spine and 
musculoskeletal system was normal.  

After receipt of his original claim in January 2001, the 
veteran was notified by the RO in July 2001 of the type of 
evidence needed to establish service connection for a back 
disability and that VA would assist in obtaining any records 
identified by him with his authorization.  The veteran did 
not reply to the RO's letter or return any authorization 
forms.  Based on the available record, the RO denied service 
connection for a back disability by rating action in October 
2001.  The veteran was notified of this decision and did not 
appeal.  

The evidence added to the record since the October 2001 
rating action included numerous VA outpatient notes from 2003 
to 2007, a copy of a private CT scan, dated in March 2003, a 
May 2006 VA examination report, and a transcript of a June 
2007 hearing at the RO before the undersigned member of the 
Board.  

The VA outpatient notes show treatment for various maladies, 
including back pain from December 2003 to 2007.  VA x-ray 
studies in December 2003 revealed minimal benign, probable 
chronic or congenital wedging from T12 to L1, mild 
degenerative disc disease at T11-12, prevertebral vascular 
calcifications and mild to moderate facet disease in the 
lower lumbar spine.  

The private CT lumbar spine scan revealed circumferential 
bulge at L3-4 and L4-5 levels, and degenerative changes at 
the L5-S1 level.  There was no evidence of spinal stenosis or 
herniation of nucleus pulposus.  

The May 2006 VA spine examination report indicated that the 
examiner had reviewed the claims file, and included a 
detailed description of the veteran's medical history.  The 
examiner noted that the veteran complained of chronic mid- 
and low back pain and stiffness on a daily basis, and that he 
had limitation of motion of the thoracolumbar spine.  The 
diagnosis was mild degenerative disc disease.  The examiner 
opined, in essence, that the veteran's current thoracolumbar 
spine disability was less likely than not related to service.  

The additional medical records, although "new" to the 
extent that they were not previously reviewed, do not offer 
any probative information relating any current back 
disability to service.  The evidence previously reviewed 
showed that the veteran had a history of a back injury prior 
to service and had some back symptoms at the time he entered 
service; that he was seen for mid- and low back pain on 
several occasions during service, diagnosed as muscle strain, 
and that there was no objective evidence of any organic 
changes in his spine or other pertinent abnormalities in 
service or until more than 40 years after discharge from 
service.  The evidence added to the record since October 2001 
shows only recent treatment for back problems.  Under the 
circumstance, the Board finds that the additional medical 
records are not material and do not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

Although the veteran testified that he believes that his 
current back disability is related to service, he is not 
competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  The Board also notes that even though the 
veteran testified that he was self employed and financially 
unable to go to a doctor for treatment after service, the 
evidence shows that he subsequently worked at a correctional 
facility for a number of years prior to his retirement in 
2002.  The veteran, however, has not provided any medical 
evidence showing treatment after service prior to December 
2003.  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the veteran's 
current back disability is medically related to service.  The 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings showing that the veteran has a current back 
disability which is related to service.  The medical reports 
do not offer any new information and are not material.  
Accordingly, a basis to reopen the claim of service 
connection for a back disability has not been presented.  The 
veteran remains free, of course, to apply to reopen his claim 
at any time with the RO, especially if he obtains medical 
evidence linking a current back disability to service.  









ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disability, the 
appeal is denied.  



		
	Charles Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


